DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marengo (US 20100269978).  
As to claim 1, Marengo teaches providing a former with a contour (Fig. 3B, item 100), locating a fiber preform ([0055]) between first and second diaphragms (items 3A and 3B) offset from the forming surface (Fig. 1A), drawing a vacuum between the diaphragms ([0004]) which inherently holds the preform captive, displacing the second diaphragm towards the former to contact the former (Fig. 3C), and drawing a vacuum between the second diaphragm and former ([0019]) to bring the second diaphragm against the forming surface (Figs. 5B-5D).  Marengo teaches curing ([0034]) to set the preform in its configuration.  Marengo teaches unidirectional carbon fibers ([0055]) which are inherently inextensible and extending linearly.  Marengo teaches a forming surface with prominences (Fig. 5B, item 17) on either side of a concavity (within 17).  Marengo teaches bringing the second diaphragm first into contact with the prominences (Fig. 3C, item A2) before the inextensible fibers extending across the prominences fully contact the concavity (Fig. 5D).
As to claim 6, Marengo teaches carbon fibres pre-impregnated with a resin ([0055], MTM44-1), which is inherently a sheet of fibre material.  See also “flat stack” in [0030].  As to claims 8 and 9, Marengo teaches stretchable diaphragms (meets elastic) and stretching the diaphragm over the prominences (17) would inherently apply tension to the preform extending across the concavity (Fig. 3C, item A2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 16, and 17 are rejected under 35 U.S.C. 103 as obvious over Marengo (US 20100269978) in view of Bhatnagar (US 20050153098).  Marengo teaches the subject matter of claim 1 above under 35 U.S.C. 102(a)(1).
As to claim 2, 3, 16, and 17, although Marengo does teach a sheet of fibre material ([0055]), Marengo is silent to the claimed offset layers of fibre preform.
Bhatnagar teaches a fiber preform comprising at least four sheets of fibre material. Two of the Bhatnagar layers meet the claimed first sheet and second sheet, and the other two layers of Bhatnagar meet the first sheet of fibre material and a second sheet of fiber material laminated to the first sheet and to the second sheet.  See annotated Fig. 2 below.  The Bhatnagar layers are offset by 90 degrees ([0040]).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Bhatnagar fibre preform configuration into Marengo as an obvious improvement that would provide strength in multiple directions by cross-plying of the fibers in multiple directions.

    PNG
    media_image1.png
    500
    771
    media_image1.png
    Greyscale

Annotated Fig. 2 of Bhatnagar

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Marengo (US 20100269978) in view of Landi (US 20120174748).  Marengo teaches the subject matter of claim 1 above under 35 U.S.C. 102(a)(1).
As to claim 7, Marengo is silent to the claimed woven fibre material.
Landi teaches that a composite layup may contain multiple layers of woven carbon cloth impregnated with an epoxy (claims 20 and 23).
It would have been prima facie obvious to incorporate the Landi woven layers into Marengo as an improvement which would provide a preform capable of conforming to a desired shape but resulting in a rigid shell (claims 20 and 23).  Alternatively, one would have considered the Landi preform to be an obvious interchangeable substitute for the Marengo preform.



Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 5, 13-15, and 18-19 are objected to by dependence on claim 4 or claim 12.
Claims 4 and 12 recite a particular configuration within the fibre preform where certain fibres extend beyond the boundary of another part of the preform.  No prior art has been identified that shows this particular configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742